                        UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

SYED SHAMSUZZAMAN,

                      Plaintiff,

v.                                                           Case No: 6:19-cv-164-Orl-LRH

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.


                                   MEMORANDUM OF DECISION
       Syed Shamsuzzaman (“Claimant”) appeals the Commissioner of Social Security’s final

decision denying his application for disability benefits. (Doc. 1). The Claimant raises several

arguments challenging the Commissioner’s final decision and, based on those arguments, requests

that the matter be reversed and remanded for further proceedings. (Doc. 18 at 11-16, 22-25). The

Commissioner argues that the Administrative Law Judge (“ALJ”) committed no legal error and that

his decision is supported by substantial evidence and should be affirmed. (Id. at 16-22, 24-25).

Upon review of the record, the Court finds that the Commissioner’s final decision is due to be

REVERSED and REMANDED for further proceedings.

I.     Procedural History

       This case stems from the Claimant’s application for disability insurance benefits. (R. 168-

69). The Claimant alleged a disability onset date of August 31, 2014. (R. 168). The Claimant’s

application was denied on initial review and on reconsideration. The matter then proceeded before

an ALJ, who, after holding a hearing (R. 33-57), entered a decision on February 7, 2018 denying

the Claimant’s application for disability benefits. (R. 17-27). The Claimant requested review of
the ALJ’s decision, but the Appeals Council denied his request for review. (R. 1-3). This appeal

followed.

II.    The ALJ’s Decision

       The ALJ found that the Claimant suffered from the following severe impairments: spine

disorders; dysfunction of major joints; and, essential hypertension. (R. 19). The ALJ also found

that the Claimant suffered from the following non-severe impairments: irritable bowel syndrome

and anxiety disorder. (R. 19-21). The ALJ, however, determined that the Claimant did not have

an impairment or combination of impairments that met or medically equaled any listed impairment.

(R. 21-22).

       The ALJ next found that the Claimant had the residual functional capacity (“RFC”) to

perform less than a full range of medium work as defined in 20 C.F.R. § 404.1567(c) 1 with the

following specific limitations:

       He would require work which is, at most, very low semi-skilled in nature, which are
       tasks performed so frequently as to be considered routine, even though the task[s]
       themselves might not be considered simple; he could lift or carry 50 pounds
       occasionally and 20 pounds frequently; he could stand and/or walk (with normal
       breaks) for a total of 6 hours in an 8-hour workday; he could sit (with normal breaks)
       for a total of 6 hours in an 8-hour workday; he should avoid frequent ascending and
       descending stairs; he should avoid frequent pushing and pulling motions with his
       upper/lower extremities within the aforementioned weight restrictions; due to mild
       to moderate pain and medication side effects, he should avoid hazards in the
       workplace such as unprotected areas of moving machinery; heights; ramps; ladders;
       scaffolds; and on the ground, unprotected areas of holes and pits; he could perform
       each of the following postural activities frequently: balancing, stooping, crouching,
       kneeling, and crawling, but not the climbing of ropes or scaffolds, and of ladders
       exceeding 6 feet; and he has non-exertional limitations which frequently affect his
       ability to concentrate upon complex or detailed tasks, but he would remain capable
       of understanding, remembering, and carrying out the job instructions defined earlier;
       making work related judgments and decisions; responding appropriately to
       supervision, co-workers and work situations; and dealing with changes in a routine


       1
          Medium work is defined as “lifting no more than 50 pounds at a time with frequent lifting
or carrying of objects weighing up to 25 pounds.” 20 C.F.R. § 404.1567(c).

                                                -2-
       work setting.

(R. 22). In light of this RFC, the ALJ found that the Claimant is unable to perform his past relevant

work. (R. 25-26). However, the ALJ did find that the Claimant could perform other work in the

national economy, including packer agricultural produce, hand packager, and sandwich maker. (R

26-27). In light of these findings, the ALJ concluded that the Claimant was not disabled between

his alleged onset date (August 31, 2014) and the date of the ALJ’s decision (February 7, 2018). (R.

27).

III.   Standard of Review

       The scope of the Court’s review is limited to determining whether the Commissioner applied

the correct legal standards and whether the Commissioner’s findings of fact are supported by

substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). The

Commissioner’s findings of fact are conclusive if they are supported by substantial evidence, 42

U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125 F.3d

1436, 1440 (11th Cir. 1997). The Court must view the evidence as a whole, taking into account

evidence favorable as well as unfavorable to the Commissioner’s decision, when determining

whether the decision is supported by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560

(11th Cir. 1995). The Court may not reweigh evidence or substitute its judgment for that of the

Commissioner, and, even if the evidence preponderates against the Commissioner’s decision, the

reviewing court must affirm it if the decision is supported by substantial evidence. Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

IV.    Analysis

       The Claimant raises two assignments of error: 1) the ALJ’s reasons for discrediting his



                                                 -3-
testimony are not supported by substantial evidence; and 2) the ALJ’s RFC determination does not

adequately account for the limitations caused by his mental impairments. (Doc. 18 at 11-16, 22-

24). The Court will address each assignment of error in turn.

        A. Credibility

        The Claimant challenges the reasons the ALJ articulated in support of his credibility

determination, arguing that the ALJ did not explain how some of his reasons contradicted the

Claimant’s testimony while other reasons were not supported by substantial evidence. (Doc. 18 at

13-16). In response, the Commissioner argues that the reasons articulated in support of the ALJ’s

credibility determination both support that determination and are supported by substantial evidence.

(Id. at 17-22).

        A claimant may establish “disability through his own testimony of pain or other subjective

symptoms.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). A claimant seeking to

establish disability through his or her own testimony must show:

                  (1) evidence of an underlying medical condition; and (2) either (a)
                  objective medical evidence confirming the severity of the alleged
                  pain; or (b) that the objectively determined medical condition can
                  reasonably be expected to give rise to the claimed pain.

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). If the ALJ determines that the claimant

has a medically determinable impairment that could reasonably produce the claimant’s alleged pain

or other symptoms, the ALJ must then evaluate the extent to which the intensity and persistence of

those symptoms limit the claimant’s ability to work. 20 C.F.R. § 404.1529(c)(1). In doing so, the

ALJ considers a variety of evidence, including the claimant’s history, the medical records and

laboratory findings, the claimant’s statements, medical source opinions, and other evidence of how

the pain affects the claimant’s daily activities and ability to work. Id. at § 404.1529(c)(1)-(3). “If

the ALJ decides not to credit a claimant’s testimony as to her pain, he must articulate explicit and


                                                 -4-
adequate reasons for doing so.” Foote, 67 F.3d at 1561-62. The Court will not disturb a clearly

articulated credibility finding that is supported by substantial evidence. Id. at 1562.

       At the hearing, the Claimant testified that due to his physical impairments he can sit for thirty

(30) minutes at a time, stand for fifteen to twenty (15-20) minutes at a time, walk half a block before

needing to rest, and lift no more than five (5) pounds. (R. 43-44). The Claimant also testified that

he has difficultly climbing stairs and bending. (R. 44). As a result of his mental impairments, the

Claimant testified that he gets very nervous, has difficulty adjusting to people, and has poor memory

and concentration. (R. 39-40). With respect to activities of daily living, the Claimant testified that

he spends approximately sixteen hours in bed each day. (R. 40). While in bed, the Claimant

watches television and uses his smartphone. (R. 41). The Claimant also testified that he takes care

of his personal hygiene, does light cooking and cleaning, goes grocery shopping, and drives when

necessary. (R. 45-46).

       The ALJ summarized the Claimant’s subjective reports and testimony as follows:

       In a function report and agency questionnaires, the claimant alleged debilitating
       physical symptoms. He reported difficulty with lifting, bending, standing, walking
       and stair climbing. With regard to household chores, the claimant did not endorse
       any activities strongly inconsistent with medium level exertion.            In pain
       questionnaires, the claimant reported severe back pain and limited relief with
       medications. During the hearing, the claimant reiterated these allegations.

(R. 23). Following this summary, the ALJ proceeded to find that while the Claimant’s “medically

determinable impairments could reasonably be expected to cause the alleged symptoms . . ., the

claimant’s statements concerning the intensity, persistence and limiting effects of [his] symptoms

are only partially consistent with the medical evidence and other evidence in the record for the

reasons explained in this decision” (R. 23). In support, the ALJ discussed medical evidence that

he apparently found to be inconsistent with the Claimant’s testimony concerning the severity of his

limitations. (R. 23-24). In addition, the ALJ reasoned:


                                                 -5-
        [T]he claimant has a wide range of daily activities given the alleged severity of pain
        and functional limitations. Moreover, the treatment has been mostly conservative
        and non-aggressive. Nor do the medical records disclose any major concerns about
        side effects by the several doctors who examined the claimant.

(R. 25). Accordingly, the ALJ found the Claimant’s testimony concerning the severity and limiting

effects of his impairments not entirely credible because: 1) the medical evidence is inconsistent with

the Claimant’s testimony; 2) the Claimant’s activities of daily living are inconsistent with his

testimony; 3) the Claimant’s treatment was mostly conservative and non-aggressive; and 4) none of

the physicians that examined the Claimant reported any concern about medication side effects. (Id.

at 23-25).

        The Claimant challenges the ALJ’s first, second, and third reasons supporting his credibility

determination. (Doc. 18 at 13-16). As a result, the Claimant waives any argument challenging the

ALJ’s final reason – the lack of concern about medication side effects. See Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004) (refusing to consider an argument that the

claimant failed to raise before the district court).

        With respect to the ALJ’s first reason, the Claimant argues that the ALJ “failed to analyze

how [the medical] evidence is inconsistent with [his] testimony.” (Doc. 18 at 13). The Court

disagrees. The ALJ summarized much of the medical evidence, noting the Claimant’s reasons for

seeking treatment, his diagnoses, and the prescribed treatment. (R. 23-24). In addition, the ALJ

noted that many of the Claimant’s physical examinations and objective medical tests were either

unremarkable or largely unremarkable. (Id.). After summarizing the medical evidence, the ALJ

concluded that “the functional restrictions alleged by the claimant are only partially[ ] consistent

with [the] evidence, as they have been found to be somewhat disproportionate to the clinical

findings.” (R. 24). While the ALJ’s decision is not perfect, it is sufficiently clear that the ALJ

discredited the Claimant’s testimony, in part, because the functional limitations he identified during


                                                   -6-
the hearing were inconsistent with the largely unremarkable clinical findings highlighted by the ALJ.

The Court therefore finds the ALJ adequately explained that the clinical findings do not support the

Claimant’s testimony concerning the limitations caused by his impairments. 2

       With respect to the ALJ’s second reason, the Claimant argues that the ALJ’s determination

that he engaged in a “wide range of daily activities” is not supported by substantial evidence. (Doc.

18 at 13-14). The Court cannot determine the merit of this argument because the ALJ’s reasoning

is conclusory. Specifically, it is unclear what activities the ALJ is referring to when he found that

the Claimant’s “wide range of daily activities” are inconsistent with his testimony.

       The Commissioner attempts to add substance to the ALJ’s reasoning by pointing to activities

that the Claimant discussed with his physicians, in disability reports, and during the hearing, such as

attendance at religious services and working various part-time jobs. (Id. at 19-20). However, the

ALJ did not mention these activities anywhere in his decision (See R. 17-27), and the Court cannot

assume that the ALJ relied on those activities in weighing the credibility of the Claimant’s testimony.

See Dempsey v. Comm’r of Soc. Sec., 454 F. App’x 729, 733 (11th Cir. 2011) (A court will not

affirm based on a post hoc rationale that “might have supported the ALJ’s conclusion.”) 3 (quoting

Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984)). To make such assumptions would

necessarily require the Court to reweigh the evidence, which is prohibited. See Phillips, 357 F.3d

at 1240 n.8 (stating that the district court “‘may not decide the facts anew, reweigh the evidence, or

substitute [its] judgment for that of the [Commissioner].’”). Accordingly, due to the conclusory



       2
         The Claimant does not go on to argue that the ALJ’s first reason is not supported by
substantial evidence. (See Doc. 18 at 13). The Claimant has therefore waived that argument. See
Crawford, 363 F.3d at 1161.
       3
          In the Eleventh Circuit, unpublished decisions are not binding, but are persuasive
authority. See 11th Cir. R. 36-2.

                                                 -7-
nature of the ALJ’s second reason, the Court cannot say that it supports the ALJ’s credibility

determination or that the second reason is supported by substantial evidence.

       Finally, with respect to the ALJ’s third reason, the Claimant argues that the ALJ’s

determination that his treatment is “mostly conservative and non-aggressive” is not supported by

substantial evidence. (Doc. 18 at 14-15). The Court again cannot determine the merit of this

argument because the ALJ’s reasoning is conclusory. The ALJ does not state what treatment he is

referencing, nor does he cite to any specific record evidence or explain how such conservative

treatment undermines the Claimant’s testimony. See Gooding v. Comm’r of Soc. Sec., No. 6:18-

cv-348-Orl-37LRH, 2019 WL 2142952,at *7 (M.D. Fla. May 1, 2019) (finding decision to reject

treating physician opinion was not supported by substantial evidence where the ALJ made a broad

statement that the claimant’s “rather conservative care with normal physical exam findings . . . more

appropriately supports light exertional work,” without further explanation or citation to any specific

evidence in support) report and recommendation adopted, 2019 WL 2137414 (M.D. Fla. May 16,

2019). Accordingly, due to the conclusory nature of the ALJ’s third reason, the Court cannot say

that it supports the ALJ’s credibility determination or that it is supported by substantial evidence. 4

       In summary, the Court finds that two of the ALJ’s four reasons supporting his credibility

determination are not (or cannot be said to be) supported by substantial evidence. The Court is




       4
           The Claimant also contends that the ALJ did not develop a full and fair record about his
inability to afford treatment. (Doc. 18 at 15). This argument misconstrues the ALJ’s third reason.
While the Claimant testified that he stopped receiving mental health counseling because he was
unable to afford that treatment (R. 40), the ALJ did not discredit the Claimant’s testimony because
he discontinued or did not follow through with recommended treatment. Instead, the ALJ simply
determined that the treatment the Claimant did receive, which included mental health treatment, was
conservative and non-aggressive. (R. 25). The Court therefore finds the Claimant’s argument that
the ALJ did not develop a full and fair record unavailing.


                                                 -8-
unaware of any binding authority about whether the ALJ’s credibility determination can stand in

such a situation or whether the case must be reversed and remanded. It appears that such a decision

is made on a case-by-case basis. See Himes v. Comm’r of Soc. Sec., 585 F. App’x 758, 767-77

(11th Cir. 2014) (finding reversible error based on the ALJ’s partially erroneous credibility

rationale); Wilson v. Comm’r of Soc. Sec., 500 F. App’x 857, 859-60 (11th Cir. 2012) (finding

remand not warranted even where the ALJ cited an improper reason in support of the adverse

credibility determination because sufficient evidence supported other reasons for ALJ’s adverse

determination); Dees v. Comm’r of Soc. Sec., No. 6:17-cv-1052-ORL-41GJK, 2018 WL 1720937,

at *4 (M.D. Fla. Feb. 13, 2018) (“While some of the ALJ’s reasons supporting his credibility finding

may be supported by substantial evidence, others are not, and thus remand is warranted.”) report

and recommendation adopted, 2018 WL 1705644 (M.D. Fla. Apr. 9, 2018). Under the unique

circumstances of this case, the Court cannot say that the ALJ would have reached the same

credibility determination absent the second and third reasons. The Court therefore finds that the

case must be reversed and remanded to the Commissioner so the ALJ may better articulate the

reasons supporting his credibility determination. 5




       5
          This issue is dispositive and therefore there is no need to address the Claimant’s second
assignment of error. See Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983) (on remand the
ALJ must reassess the entire record); McClurkin v. Soc. Sec. Admin., 625 F. App’x 960, 963 n.3
(11th Cir. 2015) (no need to analyze other issues when case must be reversed due to other dispositive
errors).

                                                 -9-
V.     Conclusion

       Accordingly, it is ORDERED that:

             1. The Commissioner’s final decision is REVERSED and REMANDED for further

                proceedings consistent with this Order pursuant to sentence four of 42 U.S.C. §

                405(g).

             2. The Clerk is DIRECTED to enter judgment in favor of the Claimant and against the

                Commissioner, and to close the case.

       DONE and ORDERED in Orlando, Florida on February 14, 2020.




Copies to:

Counsel of Record

The Court Requests that the Clerk
Mail or Deliver Copies of this order to:

The Honorable Douglas A. Walker
Administrative Law Judge
c/o Office of Disability Adjudication and Review
SSA Oho Hearing Ofc.
3505 Lake Lynda Dr.
Suite 300
Orlando, FL 32817-9801




                                                - 10 -
